Title: To George Washington from Richard Henry Lee, 8 July 1788
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Chantilly July the 8th 1788

I have the honor to enclose for your consideration and signature papers relative to our execution of the trust reposed on us for selling Mr Booths land and purchasing the lands in lieu. The partys are very desirous to have this business finished, and I have no doubt but that the saving clause, and the provision at

the end of the deed, renders this conveyance perfectly safe for us. You will please to observe that young Mr Booths letter requests us to convey to R. Lee; but circumstances in that family, unknown to him, renders this improper. It is this however that causes Mr Charles Lee in his letter enclosed to say “I expect Mr W.A. Booth will give his direction for conveying to Miss E.A. Lee instead of R. Lee &c. Till such direction be given by Mr W.A. Booth I presume the Trustees will forbear to execute the deed[.]” This circumstance, together with Mr Bealls letter herein also enclosed, render two things necessary to be observed, before the deed shall be parted with by you—the one is, that Mr W.A. Booth signify his assent to the alteration of the conveyance and also that Mr Brooke Beall certify his receipt of the ballance due on this purchase, as requested in his brother Mr S. Bealls letter.
I wish that the late excessive rains may not have injured your Crops nearly as much this year, as did the drought of last summer.
This family join me in presenting respectful compliments to your Lady. I have the honor to be, with every sentiment of esteem and regard, dear Sir your affectionate and obedient servant

Richard Henry Lee

